         Case 2:19-cr-00327-GMN-VCF Document 95 Filed 04/16/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                     Case No. 2:19-cr-327-GMN-VCF
 9
                     Plaintiff,                     Government’s Proposed Order
10                                                  Modifying Restrictions on Telephone
                     v.                             and Mail Privileges [ECF No. 92]
11
     JACQUES ANTON LANIER,
12
                     Defendant.
13

14          The government submits the attached proposed order in response to the Court’s ruling on

15   the defendant’s Motion to Modify Order. ECF No. 92.

16          DATED this 16th day of April, 2021.

17

18                                                   CHRISTOPHER CHIOU
                                                     Acting United States Attorney
19

20                                                   ____/s/ Bianca R. Pucci_______
                                                     BIANCA R. PUCCI
21                                                   Assistant United States Attorney

22

23

24
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-327-GMN-VCF
 3
                     Plaintiff,                          ORDER
 4

 5                   v.

 6   JACQUES ANTON LANIER,

 7                   Defendant.

 8          IT IS HEREBY ORDERED, the defendant JACQUES ANTON LANIER, shall not

 9   have any contact directly or indirectly, through mailing, phone calls, or third parties, with the

10   potential witnesses and victims in the case. This restriction does not apply to Lanier’s defense

11   counsel and any defense investigator who is permitted to contact potential victims and witnesses

12   in the case to the extent necessary to prepare Lanier’s defense.

13          IT IS FURTHER ORDERED, the defendant JACQUES ANTON LANIER’s mail and

14   telephone privileges are restricted to the below contact list: 1

15                  1. Richard Black (father);

16                  2. Valerie Lanier (mother);

17                  3. Annie Walker (grandmother);

18                  4. Clarissa Lanier (aunt);

19                  5. Louisa Brinson (aunt);

20                  6. Elonda Black (step-sister; custodian J-L.L.);

21                  7. Ulysses Davis (brother);

22   1
      Defense counsel will provide the government a list with the telephone numbers and addresses
23   associated with the approved contacts. The government will then provide that list to the U.S.
     Marshals service for the Nevada Southern Detention Center (NSDC) to update Lanier’s
24   approved contact list. If a person’s contact information changes, defense counsel will inform the
     government who will in turn inform the U.S. Marshals and NSDC.

                                                        2
 1                 8. JaNyce.Lanier (daughter);

 2                 9. M.L. (daughter);

 3                 10. Jacquesha Lanier (daughter);

 4                 11. Shekeila Lanier (daughter);

 5                 12. Alexus Richardson (step-daughter);

 6                 13. Tiffany Richardson (ex-wife and mother/custodian M.L.);

 7                 14. Eddie Davis, Jr. (brother);

 8                 15. Antoine Wilson (brother-in-law);

 9                 16. Kanishua Smith (niece);

10                 17. Veronica Hill (sister);

11                 18. Mee Mee Hill (niece);

12                 19. Charles Bronson (pastor);

13                 20. Elaine Bronson (pastor’s wife);

14                 21. Janetrius Pittman (cousin);

15                 22. J-L.L. (daughter);

16                 23. Toriano Hicks (son);

17                 24. Darion Muhammed-Coleman (son); and

18                 25. Gregory Haynes (best friend); and

19                 26. Defense counsel and investigators.

20          IT IS FURTHER ORDERED, that the defendant JACQUES ANTON LANIER shall

21   not discuss the victims and witness of the case with anyone, including those on his approved

22   contact list. This restriction does not apply to Lanier’s defense counsel and any defense

23   investigator to the extent necessary to prepare Lanier’s defense.

24

                                                      3
 1          IT IS FURTHER ORDERED that the defendant JACQUES ANTON LANIER may

 2   send communications to his attorneys to forward to other persons and entities at Lanier’s

 3   request. Defense counsel shall review Lanier’s communication to ensure the communication is

 4   not related to any potential victims or witnesses in the case.

 5          IT IS FURTHER ORDERED, that the defendant JACQUES ANTON LANIER shall

 6   not use another inmate’s telephone pin to make phone calls.

 7          IT IS FURTHER ORDERED, that the defendant JACQUES ANTON LANIER shall

 8   not use another inmate’s information to send mailings.

 9          To the extent that any court has imposed a more restrictive no contact order as related to

10   any potential victims, witness, and anyone on the approved contact list, that order will control as

11   to those individuals.

12          The above restrictions do not apply to the defendant’s defense counsel or investigators.

13

14          DATED this 4th day of May, 2021.

15

16
                                                           ____________________________________
17                                                         Honorable Judge Cam Ferenbach
                                                           United States Magistrate Judge
18

19

20

21

22

23

24

                                                       4
